Case 20-61065-pwb       Doc 143     Filed 02/11/20 Entered 02/11/20 17:44:15           Desc Main
                                   Document      Page 1 of 4




                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

In re:                                       )      Chapter 11
                                             )
THE KRYSTAL COMPANY, et al., 1               )      Case No. 20-61065-pwb
                                             )
                                             )
               Debtors.                      )      (Jointly Administered)


     APPOINTMENT AND NOTICE OF APPOINTMENT OF COMMITTEE OF
             CREDITORS HOLDING UNSECURED CLAIMS

     Pursuant to 11 U.S.C. § 1102(a), the United States Trustee for Region 21 hereby

 appoints the creditors listed on the attached Exhibit “A” to serve on the Committee of

 Creditors Holding Unsecured Claims in the above-captioned case.



                                                    NANCY J. GARGULA
                                                    UNITED STATES TRUSTEE

                                                    /s/ Thomas W. Dworschak
                                                    THOMAS W. DWORSCHAK
                                                    Georgia Bar No. 236380
                                                    United States Department of Justice
                                                    Office of the United States Trustee
                                                    Suite 362, Richard B. Russell Building
                                                    75 Ted Turner Drive, SW
                                                    Atlanta, Georgia 30303
                                                    (404) 331-4437, ext. 145
                                                    Thomas.w.Dworschak@usdoj.gov



1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number, include: The Krystal Company (4140); Krystal Holdings, Inc. (5381);
and K-Square Acquisition Co., LLC (8916). The location of the Debtors’ corporate
headquarters and service address is: 1455 Lincoln Parkway, Suite 600, Dunwoody, Georgia
30346.
Case 20-61065-pwb     Doc 143    Filed 02/11/20 Entered 02/11/20 17:44:15   Desc Main
                                Document      Page 2 of 4




                                         EXHIBIT A

NCR Corporation
     Mark Rogers
     (470) 415-8614
     Mark.rogers@ncr.com

      Todd Atkinson
      Ulmer & Berne LLP
      1660 West 2nd Street, Suite 1100
      Cleveland, OH 44113
      (216) 583-7162
      tatkinson@ulmer.com

Charles Tombras Advertising, Inc.
      Alice Matthews
      (865) 524-5376
      amathews@tombras.com

      Mark Duedall
      Bryan Cave Leighton Paisner LLP
      One Atlantic Center
      14th Floor, 1201 West Peachtree Street
      Atlanta, GA 30309
      (404) 572-6611
      mark.duedall@bclplaw.com

The Coca-Cola Company
      Curtis Marshall
      R. Kenny Werner
      The Coca-Cola Company
      One Coca-Cola Plaza NW
      NAT 11
      Atlanta, GA 30313
      (404) 304-1550
      cumarshall@coca-cola.com
      rwerner@coca-cola.com


Realty Income Corporation
       Kirk Carson
       Senior Legal Counsel, AVP
       Realty Income Corporation
       11995 El Camino Real
       San Diego, CA 92130
       (858) 284-5260
       kcarson@realtyincome.com
                                               2
Case 20-61065-pwb      Doc 143     Filed 02/11/20 Entered 02/11/20 17:44:15           Desc Main
                                  Document      Page 3 of 4




Flowers Foods, Inc.
      Paul Rosenblatt
      Kilpatrick Townsend & Stockton LLP
      Suite 2800
      1100 Peachtree Street NE
      Atlanta, GA 30309-4528
      (404) 815-6321
      PRosenblatt@kilpatricktownsend.com

Pension Benefit Guaranty Corporation
      Hannah Uricchio
      Stephanie Thomas
      Kartar Khalsa
      Office of the General Counsel
      1200 K Street, N.W.
      Washington, D.C. 20005
      (202) 229-6252
      uricchio.hannah@pbgc.gov

SLM Waste Recycling Services, Inc.
     Jim Stauffer
     (267) 429-7413
     Jim.Stauffer@slmfacilities.com

       Raymond Lemisch
       (215) 569-4298
       Rlemisch@KLEHR.com



                               CERTIFICATE OF SERVICE

        This is to certify that I have on February 11, 2020, electronically filed the foregoing
Appointment and Notice of Appointment of Committee of Creditors Holding Unsecured Claims
using the Bankruptcy Court’s Electronic Case Filing program, and served as followed by electronic
mail:

Mark.rogers@ncr.com
tatkinson@ulmer.com
amathews@tombras.com
mark.duedall@bclplaw.com
cumarshall@coca-cola.com
kcarson@realtyincome.com
PRosenblatt@kilpatricktownsend.com
uricchio.hannah@pbgc.gov
Jim.Stauffer@slmfacilities.com
                                               3
Case 20-61065-pwb   Doc 143    Filed 02/11/20 Entered 02/11/20 17:44:15   Desc Main
                              Document      Page 4 of 4




Rlemisch@KLEHR.com
sborders@kslaw.com
LShermohammed@kslaw.com
mlevin@swlawfirm.com
rwilliamson@swlawfirm.com



                                            /s/ Thomas W. Dworschak




                                        4
